Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                          NEWS RELEASE #026

FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 3rd day of May, 2017, are as follows:




BY GENOVESE,J.:



2016-CC-1857      TODD HUVAL AND CHAD BOYER v. STATE OF LOUISIANA THROUGH THE
                  DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS, OFFICE OF STATE
                  POLICE, MASTER TROOPER HAL HUTCHINSON, INDIVIDUALLY, AND IN
                  HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE
                  POLICE, LIEUTENANT RHETT TRAHAN, INDIVIDUALLY, AND IN HIS
                  OFFICIAL   CAPACITY    AS   AN   EMPLOYEE   OF    THE   OFFICE    OF
                  STATE   POLICE,   INVESTIGATOR BUZZY TRAHAN, INDIVIDUALLY, AND
                  IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE
                  POLICE, LIEUTENANT KEVIN DEVALL, INDIVIDUALLY, AND IN HIS
                  OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE POLICE,
                  INVESTIGATOR BART MORRIS, INDIVIDUALLY, AND IN HIS OFFICIAL
                  CAPACITY AS AN EMPLOYEE OF THE OFFICE         OF    STATE    POLICE,
                  INVESTIGATOR    HAMPTON    GUILLORY,    INDIVIDUALLY, AND IN HIS
                  OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE            OF   STATE
                  POLICE, AND LT. COLONEL STANLEY GRIFFIN, INDIVIDUALLY, AND
                  IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE
                  POLICE (Parish of E. Baton Rouge)

                  For the foregoing reasons, we affirm the decisions of the lower
                  courts overruling defendant’s exception of lack of subject matter
                  jurisdiction.
                  AFFIRMED.




                                     Page 1 of 1
                              05/03/2017
                     SUPREME COURT OF LOUISIANA
                               No. 2016-CC-1857
                     TODD HUVAL AND CHAD BOYER
                                    VERSUS
  STATE OF LOUISIANA THROUGH THE DEPARTMENT OF PUBLIC
 SAFETY AND CORRECTIONS, OFFICE OF STATE POLICE, MASTER
     TROOPER HAL HUTCHINSON, INDIVIDUALLY, AND IN HIS
 OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE
POLICE, LIEUTENANT RHETT TRAHAN, INDIVIDUALLY, AND IN HIS
 OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF STATE
 POLICE, INVESTIGATOR BUZZY TRAHAN, INDIVIDUALLY, AND IN
   HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF
STATE POLICE, LIEUTENANT KEVIN DEVALL, INDIVIDUALLY, AND
 IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE OF
   STATE POLICE, INVESTIGATOR BART MORRIS, INDIVIDUALLY,
AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE OF THE OFFICE
     OF STATE POLICE, INVESTIGATOR HAMPTON GUILLORY,
INDIVIDUALLY, AND IN HIS OFFICIAL CAPACITY AS AN EMPLOYEE
  OF THE OFFICE OF STATE POLICE, AND LT. COLONEL STANLEY
  GRIFFIN, INDIVIDUALLY, AND IN HIS OFFICIAL CAPACITY AS AN
          EMPLOYEE OF THE OFFICE OF STATE POLICE


     ON SUPERVISORY WRITS TO THE NINETEENTH JUDICIAL
    DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE


GENOVESE, JUSTICE

      We granted certiorari in this case to determine whether the district court has

subject matter jurisdiction over tort claims stemming from a removal or

disciplinary action over which the Louisiana State Police Commission (State

Police Commission) presided. The lower courts concluded that subject matter

jurisdiction is proper in district court. We agree with the decisions of the lower

courts.

                   FACTS AND PROCEDURAL HISTORY

      Plaintiffs, Todd Huval and Chad Boyer, are former Louisiana State Troopers

employed by the State of Louisiana, Department of Public Safety and Corrections,

Office of State Police (State Police). In 2007, they were terminated based on an
investigation which exposed alleged violations of employment policy and state

law—both were accused of providing confidential information to a third party. 1

       Plaintiffs appealed their terminations to the State Police Commission. 2 On

December 30, 2008, 3 the State Police Commission overturned the terminations and

ordered that Mr. Huval be suspended for eight weeks and that Mr. Boyer be

suspended for two weeks.4 The State Police appealed.

       The Court of Appeal, First Circuit, reinstated Mr. Huval’s termination and

affirmed Mr. Boyer’s two-week suspension.5 Huval v. Dep’t of Pub. Safety &

Corrs., Office of State Police, 09-699 (La.App. 1 Cir. 10/23/09), 29 So.3d 522;

Boyer v. Dep’t of Pub. Safety & Corrs., Office of State Police, 09-700 (La.App. 1

Cir. 10/23/09), 24 So.3d 1033 (unpub’d).

       On November 3, 2008, plaintiffs filed an Original Petition for Damages in

the 19th Judicial District Court. The petition asserted entitlement to damages for

alleged wrongful termination, defamation, malicious prosecution, mental anguish,

intentional infliction of emotional distress, as well as all general and equitable

relief. Chiefly, the petition alleged that the State Police twice took its “fabricated”

investigative findings to the Lafayette Parish District Attorney and requested a

grand jury hearing on the matter.




       Mr. Boyer was terminated on November 28, 2007. Mr. Huval was terminated on
       1
December 10, 2007.

       2   Both filed their petitions with the State Police Commission on December 14, 2007.

       3 Defendants disclose that plaintiffs appeared at two hearings before the State Police
Commission. The first hearing occurred sometime in April 2008. Before a ruling was issued,
numerous members of the State Police Commission resigned, which necessitated a second
hearing regarding plaintiffs. The second hearing occurred on December 16 & 17, 2008.

       4It was further ordered that both be reimbursed for lost wages, together with interest,
from the end of their respective suspensions until paid, subject to offsets for earnings or
unemployment benefits received by them until December 28, 2008, the date of the State Police
Commission’s decision.

       5   Mr. Boyer voluntarily resigned in January 2008.
                                                 2
      In 2015, defendants filed a motion for summary judgment and an exception

of lack of subject matter jurisdiction. Defendants’ exception asserted plaintiffs’

lawsuit sought to have the district court review the correctness of the State Police’s

terminations and sought damages pursuant to said terminations. They argued

La.Const. art. X, § 50 vests the State Police Commission with the exclusive

jurisdiction to hear any and all cases involving the terminations of employees by

the State Police. Thus, the district court lacks subject matter jurisdiction to hear

plaintiffs’ wrongful termination claims, and likewise, it lacks subject matter

jurisdiction to award any damages resulting from plaintiffs’ terminations including,

but not limited to, past, present, future loss of earnings and earning capacity,

benefits, and loss of employment.

      Plaintiffs countered, asserting their claims involve more than their removals

by the State Police and involve issues of due process, defamation, malicious

prosecution, and intentional infliction of emotional distress. Plaintiffs insisted

their claims could not have been addressed by the State Police Commission

because it lacks jurisdiction.

      In an oral ruling, without giving reasons, the district court overruled

defendants’ exception of lack of subject matter jurisdiction.6 There was no ruling

issued on defendants’ motion for summary judgment.

      Defendants sought a supervisory writ, wherein they relied upon Reimer v.

Medical Center of Louisiana at New Orleans, 95-2799 (La.App. 4 Cir. 1/29/97),

688 So.2d 165, to argue that the district court lacks subject matter jurisdiction over

claims which are inextricably linked to an essentially employment-related dispute,

such as removal or disciplinary proceedings. The Court of Appeal, First Circuit,

denied defendants’ request for supervisory review of the district court’s ruling

without comment.


      6   Defendants’ request for written reasons was denied.
                                                3
      Defendants applied for supervisory review to this court.                      We granted

defendants’ writ and remanded the case to the court of appeal for briefing,

argument, and full opinion. Huval v. State ex rel., Dep’t of Pub. Safety & Corrs.,

Office of State Police, 15-2099 (La. 2/5/16), 186 So.3d 1170.

      Refuting defendants’ supervisory writ, plaintiffs argued district courts have

original jurisdiction over all civil matters pursuant to La.Const. art. V, § 16(A)(1).7

The State Police Commission does not have authority to grant a money judgment

for tortious conduct.

      On remand, the appellate court, in a 2-to-1 decision, affirmed the decision of

the trial court which overruled defendants’ exception. Huval v. State ex rel., Dep’t

of Pub. Safety & Corrs., Office of State Police, 15-1151 (La.App. 1 Cir. 9/21/16)

(unpublished). The majority concluded plaintiffs’ claims for damages are claims

over which the district court has original jurisdiction pursuant to La.Const. art. V,

§ 16(A)(1). The majority reasoned plaintiffs seek damages that sound in tort “‘as a

result’ of the claims of defamation, malicious prosecution, [and] intentional

infliction of emotional distress stemming from the criminal proceeding, not the

disciplinary action of the [State Police] Commission.” Id. at 7 (unpub’d). The



      7   Louisiana Constitution Article V, § 16 provides:

              (A) Original Jurisdiction. (1) Except as otherwise authorized by this
      constitution or except as heretofore or hereafter provided by law for
      administrative agency determinations in worker's compensation matters, a district
      court shall have original jurisdiction of all civil and criminal matters. (2) It shall
      have exclusive original jurisdiction of felony cases and of cases involving title to
      immovable property, except as provided in (3) below; the right to office or other
      public position; civil or political right; probate and succession matters; except
      for administrative agency determination provided for in (1) above, the state, a
      political corporation, or political subdivisions, or a succession, as a defendant;
      and the appointment of receivers or liquidators for corporations or partnerships.
      (3) The legislature may provide by law that a family court has jurisdiction of
      cases involving title to movable and immovable property when those cases relate
      to the partition of community property and the settlement of claims arising from
      matrimonial regimes when such action arises as a result of divorce or annulment
      of marriage.

             (B) Appellate Jurisdiction. A district court shall have appellate jurisdiction
      as provided by law.
                                                4
majority found plaintiffs’ claims did not create a situation that would uphold or

reverse the State Police Commission’s decision.

      The dissent identified the action being challenged as the plaintiffs’ removal

and perceived plaintiffs’ claims as inextricably interwoven with an essentially

employment-related dispute. Following the principle of Reimer, 688 So.2d 165,

which rejected the argument that the district court is the only proper forum because

a money judgment was sought, Judge McClendon viewed La.Const. art. X, § 50 as

plainly confining jurisdiction to the State Police Commission.

      Defendants subsequently applied for a writ to this court, asserting the same

arguments brought before the court of appeal regarding subject matter jurisdiction.

Defendants maintain exclusive jurisdiction lies with the State Police Commission.

Defendants argue plaintiffs’ action, couched in tort terms, is a disciplinary case as

that term is utilized in La.Const. art. X, § 50, and accordingly, the State Police

Commission has exclusive jurisdiction over all such cases. Defendants contend

plaintiffs’ petition is an attempt to circumvent the exclusive jurisdiction of the

State Police Commission. They assert that the original subject matter jurisdiction

over all civil and criminal matters afforded to district courts by La.Const. art. V, §

16, is limited by La.Const. art. X, § 50, which affords the State Police Commission

“the exclusive power and authority to hear and decide all removal and disciplinary

cases[.]” Defendants urge that district court lacks the subject matter jurisdiction to

adjudicate claims which stem from plaintiffs’ terminations.

      Plaintiffs did not appear to argue before this court. Before the appellate

court, plaintiffs asserted that this case is not a removal and disciplinary action,

rather it is a tort action. As such, the State Police Commission does not have

subject matter jurisdiction to hear tort claims and cannot award monetary damages

for tortious behavior.



                                          5
                                      DISCUSSION

      “Jurisdiction over the subject matter is the legal power and authority of a

court to hear and determine a particular class of actions or proceedings, based upon

the object of the demand, the amount in dispute, or the value of the right asserted.”

La.Code Civ.P. art. 2. “Except as otherwise authorized by this constitution . . . a

district court shall have original jurisdiction of all civil and criminal matters.”

La.Const. art. V, § 16(A)(1).

      Article X, § 43 of the Louisiana Constitution established the State Police

Commission on January 1, 1991.       The constitutional provision pertaining to the

duties of the State Police Commission is Article X, § 48, which grants it “broad

and general rulemaking and subpoena powers for the administration and regulation

of the classified state police service, including the power to adopt rules for . . .

removal[.]” The provision which grants decision-making authority to the State

Police Commission is Article X, § 50 of the Constitution, which reads (emphasis

added):

             The State Police Commission shall have the exclusive power
      and authority to hear and decide all removal and disciplinary cases,
      with subpoena power and power to administer oaths. It may appoint a
      referee to take testimony, with subpoena power and power to
      administer oaths to witnesses. The decision of the commission shall
      be subject to review on any question of law or fact upon appeal to the
      court of appeal wherein the commission is located, upon application
      filed with the commission within thirty calendar days after its decision
      becomes final.

      We granted defendants’ application for writ of certiorari to address the issue

of subject matter jurisdiction relative to tort claims stemming from a disciplinary

action over which the State Police Commission presided. This is an undeveloped

issue relative to La.Const. art. X, § 50. This is not, however, a novel question as it

relates to La.Const. art. X, § 12, the constitutional provision which grants decision-




                                          6
making authority to the State Civil Service Commission. 8                   “The State Police

Commission’s power to ‘hear and decide’ cases is identical to that granted the

State Civil Service Commission.” Dep’t of Pub. Safety & Corrs., Office of State

Police v. Mensman, 95-1950, n. 1 (La. 4/8/96), 671 So.2d 319, 323. We, therefore,

look to guidance which flows from jurisprudence addressing jurisdiction of the

State Civil Service Commission.

      In support of their position, Defendants cite Reimer, 688 So.2d 165, wherein

the fourth circuit addressed a similar issue. In that case, a discharged civil service

employee filed suit for retaliatory discharge and discrimination based upon a

handicap or disability. The fourth circuit rejected the plaintiff’s contention that

subject matter jurisdiction existed in the district court because his action had

statutory bases.       The Reimer court recognized that the State Civil Service

Commission could not award general tort damages, but found that it could award

back pay, emoluments of office, costs, and attorney fees. However, the fourth

circuit also conceded that if these amounts failed to fully compensate the

discharged employee, “he could then assert his claim in Civil District Court.” Id.

at 169.




      8   Louisiana Constitution Article X, § 12(A) provides, in pertinent part (emphasis added):

              The State Civil Service Commission shall have the exclusive power and
      authority to hear and decide all removal and disciplinary cases, with subpoena
      power and power to administer oaths. It may appoint a referee, with subpoena
      power and power to administer oaths, to take testimony, hear, and decide removal
      and disciplinary cases. The decision of a referee is subject to review by the
      commission on any question of law or fact upon the filing of an application for
      review with the commission within fifteen calendar days after the decision of the
      referee is rendered. If an application for review is not timely filed with the
      commission, the decision of the referee becomes the final decision of the
      commission as of the date the decision was rendered. If an application for review
      is timely filed with the commission and, after a review of the application by the
      commission, the application is denied, the decision of the referee becomes the
      final decision of the commission as of the date the application is denied. The final
      decision of the commission shall be subject to review on any question of law or
      fact upon appeal to the court of appeal wherein the commission is located, upon
      application filed with the commission within thirty calendar days after its decision
      becomes final.

                                                 7
      Before deciding Reimer, 688 So.2d 165, the fourth circuit concluded that an

employment-based tort suit against a government body could be brought in district

court in Landrum v. Board of Commissioners of the Orleans Levee District,

95-1591 (La.App. 4 Cir. 11/27/96), 685 So.2d 382. The plaintiff in Landrum, a

police officer working for the levee board, was terminated for failing a drug test.

He pursued his employment-based claims before the Civil Service Commission

and ultimately reached a settlement on these claims with his employer, whereby he

was reinstated with back pay and allowed to voluntarily resign. In his subsequent

tort suit, the plaintiff in Landrum claimed that the levee board improperly divulged

his drug tests to the public. The Landrum court, mindful that the constitutional

provision that grants judicial authority to the State Civil Service Commission is

narrowly construed since it is an exception to the general rule that district courts

have jurisdiction over all civil matters, held that since the plaintiff had no claims

arising from either suspension or removal, the district court had subject matter

jurisdiction.

      Defendants also rely on Myers v. Ivey, 93-1166 (La.App. 3 Cir. 4/6/94), 635

So.2d 632, wherein a police officer filed an action for intentional infliction of

emotional distress against his supervisors in the police department and the City of

Lake Charles after receiving a notice of disciplinary action that demoted and

suspended him. The third circuit, on its own motion, held that the district court

had no subject matter jurisdiction over the employee’s claim.            Plaintiff was

attempting to “circumvent the exclusive jurisdiction of the City Civil Service

Commission by filing this tort action against his supervisors and the department

alleging a conspiracy to intentionally inflict emotional distress.” Id. at 633.

      Conversely, in its writ denial in Westmoreland v. Louisiana Department of

Health & Hospitals, 99-651 (La.App. 3 Cir. 6/1/99), 735 So.2d 944, the third

circuit declined to follow its own prior holding, stating in pertinent part:

                                           8
      Although we are aware of this court’s opinion in Myers v. Ivey,
      93-1166 (La.App. 3 Cir. 4/6/94); 635 So.2d 632, we choose not to
      follow Myers, supra. The plaintiff in this case is not attempting to
      circumvent the exclusive jurisdiction of the civil service commission
      as he has pursued his remedies with the commission. Although the
      allegedly tortious conduct of defendants is connected to the
      disciplinary action taken against plaintiff, the instant suit seeks
      damages for the tort of defamation which is not within the jurisdiction
      of the civil service commission.

      Our opinion in Louisiana Department of Agriculture & Forestry v. Sumrall,

98-1587 (La. 3/2/99), 728 So.2d 1254, is instructive. The issue in Sumrall was

whether the State Civil Service Commission had the authority to enact rules which

would afford a classified employee a right of appeal to the State Civil Service

Commission on claims of discrimination. In concluding the State Civil Service

Commission did not have the authority to enact such rules, we explained:

      [T]he constitution places within the Commission’s quasi-judicial
      power two categories of claims: (1) discrimination claims provided
      for in Section 8(B); and (2) removal or disciplinary claims provided
      for in Sections 12(A) and 8(A). We have already held the rules
      enacted by the Commission purporting to expand its appellate
      jurisdiction unconstitutional, and that includes the rule authorizing an
      appeal on claims of discrimination due to membership or
      nonmembership in a private organization. Thus, the Commission
      does not have the power, either under the constitutional provisions or
      under their own rules, to entertain the pure 10(A)(3) claim, (unless the
      plaintiff is asserting that the discrimination was the basis for his
      removal or discipline under Section 12). Hence, we must look
      elsewhere for the Article X, Section 10(A)(3) plaintiff’s forum.

             As we stated above, district courts have jurisdiction over all
      civil claims not otherwise provided for in the constitution. Article X,
      Section 10(A)(3) claims are not included by the constitution in the
      Commission’s jurisdiction. Thus, Article V, Section 16(A), providing
      that district courts “shall have original jurisdiction of all civil and
      criminal matters,” makes it clear that this plaintiff will bring his
      claim of discrimination based upon membership or non-membership
      in a private organization to the district court.

             In sum, any classified employee asserting a discrimination
      claim based upon political or religious beliefs, race or sex, may bring
      their case to the Commission. Any individual asserting a cause of
      action based upon a form of discrimination not within the scope of
      the Commission’s quasi-judicial power expressed in Article X,
      Sections 8 and 12, may not bring his claim to the Commission[,] but
      has recourse in the district courts. Other laws, state statutes, and
      provisions of the constitution create assertable individual rights to

                                         9
      be free from many forms of discrimination. Plaintiffs seeking
      protection under any of these laws may take refuge in the district
      courts of this state.

Id. at 1264 (emphasis added).

      The above-referenced cases provide useful guidance, but do not squarely

address the issue presented in the instant matter. More pertinent than jurisprudence

are the commands of our constitution.

      The constitutional guarantee of access to the courts found in Article I, § 22,

of the Constitution reads: “All courts shall be open, and every person shall have an

adequate remedy by due process of law and justice, administered without denial,

partiality, or unreasonable delay, for injury to him in his person, property,

reputation, or other rights.” “Article 1 of the Constitution, the Declaration of

Rights Article, ‘protects the rights of individuals against unwarrantable

government action and does not shield state agencies from law passed by the

people’s duly elected representatives.’” Wooley v. State Farm Fire & Cas. Ins.

Co., 04-882 (La. 1/19/05), 893 So.2d 746, 768 (quoting Bd. of Comm’rs of Orleans

Levee Dist. v. Dep’t of Nat. Res., 496 So.2d 281, 287 (La.1986) (on rehearing)).

“This provision, like the fourteenth amendment to the United States Constitution,

protects fundamental interest to a greater extent than interests that are not

considered of fundamental constitutional importance.” Everett v. Goldman, 359

So.2d 1256, 1268 (La.1978).

      Certainly plaintiffs’ terminations from the State Police, even if due to

alleged violations of employment policy and state law, are at the heart of their civil

suit. This would seem to indicate that La.Const. art. X, § 50 provides for the State

Police Commission to have jurisdiction over such a matter. The State Police

Commission can hear claims related to removals based on alleged violations of

employment policy and state law; however, it is powerless to award damages for

the type of tort damages sought by plaintiffs. Plaintiffs specifically allege tortious

                                         10
conduct occurred when the State Police twice took its “fabricated” investigative

findings to the Lafayette Parish District Attorney and requested a grand jury

hearing on the matter.

      This is a civil matter pursuant to Article V, § 16(A)(1) involving an exercise

of judicial power. Thus, we agree with the conclusion reached in this matter by the

lower courts finding subject matter jurisdiction is proper in district court.

Therefore, the appellate court’s decision is affirmed.

                                  CONCLUSION

      For the foregoing reasons, we affirm the decisions of the lower courts

overruling defendant’s exception of lack of subject matter jurisdiction.

      AFFIRMED.




                                         11